This Office Action is in response to the amendment filed on July 13, 2022.

Non-elected claims 16-20 are withdrawn from further consideration.

Claim 14 is objected to because “the top electrode including a first top electrode portion and a second top electrode portion” (lines 6-7) should be “the switching layer including a first switching layer portion and a second switching layer portion.”  Correction is required.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 23 depends on itself.
Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 24 depends on itself.

Claims 1, 6, 7, 21, 22 and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, independent claim 1 as a whole, including “a switching layer … including a first switching layer portion and a second switching layer portion” and “a top electrode … including a first top electrode portion and a second top electrode portion,” is not described in the specification.  Claims 6, 7, 21, 22 and 25 depend on independent claim 1 and are thus similarly rejected.

Claims 8-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, independent claim 8 as a whole, including “a switching layer … including a first switching layer portion and a second switching layer portion” and “a top electrode … including a first top electrode portion and a second top electrode portion,” is not described in the specification.  Claims 9-13 depend on independent claim 8 and are thus similarly rejected.

Claim 14 (with the above-noted correction) is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, corrected independent claim 14 as a whole, including “a switching layer … including a first switching layer portion and a second switching layer portion” and “a top electrode … including a first top electrode portion and a second top electrode portion,” is not described in the specification.
The applicant’s remark, “Basis for the amendments can be found at least in FIGS. 1C, 5C and 8 and associated description,” is incorrect.  Figs. 1C, 5C and 8 and their associated description do not disclose a memory device comprising a switching layer comprising first and second portions, and a top electrode comprising first and second portions.  Rather, those Figures and their associated description disclose a memory device comprising two distinct switching layers 106 and 108, and two distinct top electrodes 110 and 112 (see the specification at page 6, paragraph [0027], first sentence). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814